Citation Nr: 0002196	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for status post right 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
his service-connected right knee disability.  


REMAND

The record reflects the fact that on his substantive appeal 
in January 1996, the veteran indicated that he wanted to 
appear at a hearing before a Member of the Board.  He checked 
the box indicating that he would appear personally at a local 
VA office before the Board.  However, he typed the words 
"the hearing officer, VARO, Phoenix, AZ."  The RO 
subsequently scheduled a hearing before a hearing officer, 
which was canceled by the veteran.  It is not clear whether 
the veteran wanted a travel board hearing.  

In a rating decision dated June 1999, the RO continued the 
denial of the claim for an increased rating for the right 
knee disability, and denied service connection for a number 
of disabilities.  In his notice of disagreement with this 
determination, the veteran stated that he wanted to testify 
at a hearing before a hearing officer at the RO.  Since the 
issue currently on appeal was addressed in the rating action 
referred to by the veteran, the Board believes that the 
veteran's desire for a hearing must be clarified.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should contact the veteran and 
clarify whether he still wants a hearing 
concerning the issue of entitlement to an 
increased rating for a right knee 
disability.  If so, the RO should also 
ask the veteran to specify whether he 
wants a travel board hearing or a hearing 
before a hearing officer.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




